808 So.2d 233 (2002)
ROYAL CARIBBEAN CRUISES, LTD., etc., Petitioner,
v.
Oscar SINCLAIR, Respondent.
No. 3D01-1804.
District Court of Appeal of Florida, Third District.
January 23, 2002.
McIntosh, Sawran, Peltz and Cartaya, and Robert D. Peltz, Ft. Lauderdale, for petitioners.
Roy D. Wasson, Miami; Guilford & Rash, and David C. Rash, N. Miami Beach, for respondent.
Before GREEN, SHEVIN, and RAMIREZ, JJ.
Prior report: 808 So.2d 231.

ON MOTION FOR REHEARING
PER CURIAM.
We deny the motion for rehearing. The petitioner takes issue with our denial of the petition for a writ of certiorari because the order only denied dismissal of one count in a multi-count complaint and, in any event, the defendant would continue to defend the other counts. Petitioner cites cases from other districts for support of the proposition that certiorari has been granted where only some counts were affected. See Okaloosa County v. Custer, 697 So.2d 1297 (Fla. 1st DCA 1997); Correa v. Robertson, 693 So.2d 619 (Fla. 2d DCA 1997); Davis v. Orlando Regional Med. Ctr., 654 So.2d 664 (Fla. 5th DCA 1995). While we find these cases persuasive, we nevertheless deny the motion because the petition was properly denied on the merits. This case is governed by general maritime law. Therefore, the plaintiff did not have to comply with Florida's mandatory pre-suit screening requirements. See Rand v. Hatch, 762 So.2d 1001 (Fla. 3d DCA 2000).